The first exception cannot be sustained for the reason that the testimony was admitted without objection. No objection was entered until after it had been received, and no motion was made to have it stricken out.
The fifth exception (all others having been abandoned), cannot be sustained, for the reason that an indictment against one as principal may be sustained upon proof that he was present aiding and abetting the actual principal, a fact that would make him a principal whether in felonies or misdemeanors.
It would tend to misapprehension to base the correctness of the charge upon the ground that all who aid or abet the commission of a misdemeanor are principals; this is true of every crime, felony, or misdemeanor. The matter which evidently was in the mind of the presiding Judge was the law of accessory before or after the fact. There can, of course, be no accessories to a misdemeanor; all are principals. The admissibility of evidence of aiding and abetting should not be based upon the ground stated. See note to L.R.A., 1915-E, 608. *Page 84